Exhibit 10.5

 

Execution Version

AMENDMENT NO. 11 TO CREDIT AGREEMENT

 

This Amendment No. 11 to Credit Agreement (this “Eleventh Amendment”) is entered
into as of May 22, 2009 by and among Select Comfort Corporation (the “Company”),
JPMorgan Chase Bank, National Association, as Administrative Agent and
Collateral Agent, Bank of America, N.A., as Syndication Agent, and the financial
institutions signatories hereto as lenders (the “Lenders”).

 

RECITALS

 

A.            The undersigned are parties to that certain Credit Agreement dated
as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement
dated as of June 28, 2007, Amendment No. 2 to Credit Agreement dated as of
February 1, 2008, Amendment No. 3 to Credit Agreement dated as of May 30, 2008,
Amendment No. 4 to Credit Agreement dated as of December 2, 2008, Amendment
No. 5 to Credit Agreement dated as of January 2, 2009, Amendment No. 6 to Credit
Agreement dated as of January 15, 2009 (“Amendment No. 6”), Amendment No. 7 to
Credit Agreement dated as of January 31, 2009, Amendment No. 8 to Credit
Agreement dated as of February 28, 2009, Amendment No. 9 to Credit Agreement
dated as of April 18, 2009, and Amendment No. 10 to Credit Agreement dated as of
May 8, 2009 (the “Credit Agreement”). Unless otherwise specified herein,
capitalized terms used in this Eleventh Amendment shall have the meanings
ascribed to them by the Credit Agreement.

 

B.            The Company has requested that the Lenders further amend the
Credit Agreement to reflect certain changes thereto and to grant a waiver with
respect to the Credit Agreement.

 

C.            The undersigned Lenders are willing to amend the Credit Agreement
and to grant a waiver on the terms and conditions set forth below.

 

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

1.             Amendments to Credit Agreement. On the Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:

 

(a)           The definition of “Applicable Rate” appearing in section 1.01 of
the Credit Agreement is hereby amended by restating such definition in full as
follows:

 

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurocurrency
Loan or the facility fees payable hereunder, the applicable rate per annum set
forth on Schedule 1.01 under the caption “ABR Spread” or “Facility Fee Rate”, as
the case may be.

 

(b)           Section 5.01(b) of the Credit Agreement is hereby amended by
deleting

 

--------------------------------------------------------------------------------


 

the number “45” appearing therein and replacing it with the number “40”, and by
deleting the number “30” appearing therein and replacing it with the number
“25”.

 

(c)           Sections 6.13 of the Credit Agreement is hereby amended by
restating such section in full as follows:

 

SECTION 6.13 Minimum Availability. The Company shall not permit the outstanding
principal balance of the Loans plus the LC Exposure to exceed at any time the
aggregate amount of the Commitments less $10,000,000 through June 30, 2009, and
$5,000,000 thereafter.

 

(d)           Article VI of the Credit Agreement is hereby amended to add the
following new Section 6.16 at the end thereof:

 

SECTION 6.16 Cash Usage. The Company shall not (i) other than with respect to
the Secured Obligations, pay, or permit any Subsidiary to pay, any principal,
interest or other sums on any of their Indebtedness or other obligations not at
the time due and payable, except for payments to landlords not to exceed
$1,500,000 in the aggregate after May 22, 2009 for the early termination of
store leases, or (ii) at the close of business on any Business Day maintain
aggregate cash and cash equivalents for itself and its Subsidiaries in an amount
greater than $5,000,000.

 

(e)           Schedule 1.01 of the Credit Agreement is hereby amended by
restating such schedule in full as set forth on Annex I hereto.

 

2.             Limited Waiver. On the Effective Date, the Administrative Agent
and the Lenders signatory hereto hereby waive the Company’s (i) breach of
Section 5.01(a) of the Credit Agreement occasioned by its delivery of an audit
for fiscal year 2008 with a “going concern” qualification, (ii) breach of
Section 6.09 of the Credit Agreement for the respective fiscal period ending on
or about December 31, 2008 and other applicable fiscal periods ending on or
prior to a Waiver Termination Event, (iii) breach of Section 6.10 of the Credit
Agreement for the respective fiscal period ending on or about March 31, 2009 and
other applicable fiscal periods ending on or prior to a Waiver Termination
Event, and (iv) breach of the financial covenant set forth in Section 6.12 of
the Credit Agreement for the fiscal period ending on or about December 31, 2008
and other applicable fiscal periods ending on or prior to a Waiver Termination
Event, provided such waivers shall expire on the occurrence of any Waiver
Termination Event, and upon such expiration the terms and provisions of Sections
5.01(a), 6.09, 6.10 and 6.12 of the Credit Agreement shall be effective with the
same force and effect under the Credit Agreement as if such waivers had not been
given.

 

As used in this paragraph 2:

 

“Waiver Termination Event” means the earliest to occur of (A) 5 p.m. Chicago
time on July 31, 2009, (B) if at any time Capital Expenditures for the period
commencing on the first day of the fiscal month for January, 2009 through the
date of determination exceeds $4,000,000 in the aggregate, (C) the Company shall
amend, supplement or otherwise modify the Securities Purchase Agreement without
the prior written consent of the Administrative Agent in each instance, provided
such consent has not been

 

2

--------------------------------------------------------------------------------


 

unreasonably withheld, (D) failure of the Company by June 1, 2009 to file with
the Securities and Exchange Commission (the “SEC”) its proxy statement for
soliciting shareholder approval of the sale of its common stock pursuant to the
Securities Purchase Agreement, (E) failure of the Company to commence
solicitation to its shareholders of its proxy statement by June 17, 2009,
(F) failure of the Company to obtain by July 24, 2009 approval of its
shareholders to consummate the sale of its common stock under the Securities
Purchase Agreement, (G) either the Company or the Buyer (as defined in the
Securities Purchase Agreement) shall terminate or otherwise disaffirm its
obligations under the Securities Purchase Agreement, or (H) the Securities
Purchase Agreement at any time shall cease to be in full force and effect,
provided that, in the event the SEC shall notify the Company of its intent to
review or issue comments with respect to the Compnay’s proxy statement timely
filed in accordance with the foregoing clause (D), each of the dates specified
in clauses (A), (E) and (F) above shall be deemed to have been extended by
forty-five calendar days.

 

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of May 22, 2009, by and among the Company, Sterling SC
Investors, LLC and the other Buyers designated therein, as amended, modified or
otherwise supplemented from time to time.

 

3.               Effect on Amendment No. 10. This Eleventh Amendment supersedes
and replaces Amendment No. 10 as of the Effective Date hereof. To the extent any
term or provision of Amendment No. 10 is inconsistent with this Eleventh
Amendment, the terms and provisions of this Eleventh Amendment shall govern
after the Effective Date hereof.

 

4.               Acknowledgement. The Company and Subsidiary Guarantors
acknowledge that the Administrative Agent and the Lenders have no obligation or
commitment to enter into any amendments to the Credit Agreement, including those
contemplated by the Securities Purchase Agreement, and any such amendments shall
require the consent of Required Lenders or all Lenders, as applicable, in their
sole discretion in each instance.

 

5.               Representations and Warranties of the Company. The Company and
each Subsidiary Guarantor represents and warrants that:

 

(a)             Its execution, delivery and performance of this Eleventh
Amendment has been duly authorized by all necessary corporate action and this
Eleventh Amendment is its legal, valid and binding obligation enforceable
against it in accordance with its terms, except as the enforcement thereof may
be subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(b)             Each of the representations and warranties contained in the
Credit Agreement and the other Credit Documents is true and correct in all
material respects on and as of the date hereof as if made on the date hereof
(except any such representation or warranty that expressly relates to or is made
expressly as of a specific earlier date, in which case such representation or
warranty shall be true and correct with respect to or as of such specific
earlier date).

 

3

--------------------------------------------------------------------------------


 

(c)               After giving effect to this Eleventh Amendment, no Default has
occurred and is continuing.

 

6.                Effective Date. This Eleventh Amendment shall become effective
upon receipt by the Administrative Agent of (i) duly executed counterparts of
this Eleventh Amendment from the Company, the Subsidiary Guarantors and all the
Lenders, (ii) the Reaffirmation of Guaranty in the form attached hereto as
Exhibit A executed by each of the Subsidiary Guarantors, (iii) copies of the
Company’s and each Subsidiary Guarantor’s board of director’s resolutions,
certified by the Secretary or Assistant Secretary thereof, and in form and
substance satisfactory to the Administrative Agent, authorizing this Eleventh
Amendment, the Securities Purchase Agreement, and the transactions contemplated
hereby and thereby, (iv) a certificate of the Company’s Secretary or Assistant
Secretary certifying that attached thereto is a true and correct copy of the
executed Securities Purchase Agreement, including all exhibits, schedules,
amendments and other modifications thereto, (v) a written opinion of counsel to
the Company and the Subsidiary Guarantors in form and substance satisfactory to
the Administrative Agent, (vi) payment to the Administrative Agent, in
immediately available funds for the ratable benefit of the Lenders, of an
amendment fee of $100,000, which fee shall be deemed fully earned and
nonrefundable on the Effective Date, provided such amount shall be credited
against any amendment fee payable to the Administrative Agent for the benefit of
the Lenders in connection with the closing, if any, of the transactions
contemplated by the Securities Purchase Agreement, and (vii) payment of all
other fees due the Administrative Agent, including, without limitation, all fees
and out-of-pocket costs and expenses of counsel to the Administrative Agent and
of the financial advisor retained by its counsel invoiced through the date
hereof, and all fees payable pursuant to Section 2.11(c) of the Credit
Agreement.

 

7.               Reference to and Effect Upon the Credit Agreement.

 

(a)               Except as specifically amended above, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, the
Company hereby reaffirms its obligations under paragraph 4(b) of Amendment No. 6
with respect to the deposit into a cash collateral account with the Collateral
Agent of any federal or state income tax refunds received hereafter by or for
the benefit of the Company or any Subsidiary Guarantor.

 

(b)              The execution, delivery and effectiveness of this Eleventh
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein. Upon the
effectiveness of this Eleventh Amendment, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby.

 

8.                Release of Claims and Waiver. Each of the Company and the
Subsidiary Guarantors hereby releases, remises, acquits and forever discharges
each of the Lenders and such Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the

 

4

--------------------------------------------------------------------------------


 

“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Eleventh Amendment,
the Collateral, the Loans, the Credit Agreement, or the other Credit Documents
(all of the foregoing hereinafter called the “Released Matters”). Each of the
Company and the Subsidiary Guarantors acknowledges that the agreements in this
paragraph are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Released Matters. Each of the Company
and the Subsidiary Guarantors represents and warrants to the Lenders that it has
not purported to transfer, assign or otherwise convey any right, title or
interest of the Company or the Subsidiary Guarantors in any Released Matter to
any other person and that the foregoing constitutes a full and complete release
of all Released Matters.

 

9.             Costs and Expenses. The Company hereby affirms its obligations
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable costs and out-of-pocket expenses paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Eleventh Amendment, including but not limited to the
reasonable fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.

 

10.           Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to
conflict of law provisions thereof).

 

11.           Headings. Section headings in this Eleventh Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Eleventh Amendment for any other purposes.

 

12.           Counterparts. This Eleventh Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original but all such counterparts shall constitute one and the same instrument.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Eleventh Amendment as of the
date and year first above written.

 

 

 

SELECT COMFORT CORPORATION,

 

Borrower

 

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

6

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL

 

ASSOCIATION, individually as a Lender, as

 

Administrative Agent and as Collateral Agent

 

 

 

 

 

 

 

By

/s/ Patricia S. Carpen

 

Name:

Patricia S. Carpen

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., individually as a

 

Lender and as Syndication Agent

 

 

 

 

 

 

By

/s/ Lynn D. Simmons

 

Name:

LYNN D. SIMMONS

 

Title:

SENIOR VICE PRESIDENT

 

 

 

 

 

 

CITICORP USA, INC., as a Lender

 

 

 

 

 

 

By

/s/ Sugam Metha

 

Name:

Sugam Metha

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By

/s/ Troy Jefferson

 

Name:

Troy Jefferson

 

Title:

Vice President

 

 

 

 

 

 

 

BRANCH BANKING AND TRUST CO., as a

 

Lender

 

 

 

 

 

 

 

 

By

/s/ Troy R. Weaver

 

Name:

Troy R. Weaver

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule 1.01

 

PRICING SCHEDULE

 

 

 

APPLICABLE
RATE

 

Facility Fee Rate

 

0.75

%

ABR Spread

 

5.50

%

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REAFFIRMATION OF GUARANTY

 

Each of the undersigned hereby acknowledges receipt of a copy of Amendment
No. 11 to the Credit Agreement (the “Eleventh Amendment”) dated as of May 22,
2009, and reaffirms its obligations under the Subsidiary Guaranty dated as of
June 9, 2006 in favor of JPMorgan Chase Bank, National Association, as
Administrative Agent, and the Lenders (as defined in the Eleventh Amendment).

 

Dated as of May 22, 2009

 

 

 

SELECT COMFORT RETAIL CORPORATION

 

 

 

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

 

 

 

SELECT COMFORT CANADA HOLDING INC.

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

 

 

 

SELECT COMFORT.COM CORPORATION

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

--------------------------------------------------------------------------------